Citation Nr: 1132733	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  07-34 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1971 to September 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for hepatitis C.

In September 2008, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge at the local RO. A copy of the transcript is of record.  

In an April 2009 decision, the Board remanded the claim for additional development and adjudicative action. The case has been returned to the Board for further appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

In a March 2006 personal statement, via a VA Form 21-4138, the Veteran requested service connection for hepatitis C due to "injection in service." He specified that he "had no other contact with needles or work with blood."

When this matter was initially before the Board in April 2009, a remand was ordered. Specifically, it was instructed that a VA examination be arranged to determine the nature and likely etiology of the hepatitis C. The examiner was asked, in pertinent part, to specifically indicate whether it is at least as likely as not (i.e., there is at least a 50 percent probability) that the Veteran has hepatitis C that was incurred during his active service, had its clinical onset during active service, or is otherwise etiologically related to his active service, and to set forth all examination findings, alongside with the complete rationale for all conclusions reached. 

Per the Board's April 2009 remand instructions, the Veteran was scheduled for a VA examination in July 2009. Following the examination, test results, and review of the claims file, the examiner diagnosed the Veteran with hepatitis C and opined that the issue of whether or not the Veteran's hepatitis C was incurred during active service cannot be resolved without resorting to mere speculation. The examiner conceded the Veteran's in-service sexual encounters that led to treatment for gonorrhea at least three times and claim to blood exposure during vaccination by air gun. However, the examiner noted that these "risk factors for hepatitis C do not provide with absolute certainty that either or both conditions caused the hepatitis C, in the absence of proof of the lab tests, and even if lab tests were done at that time, still could not prove with absolute certainty that one or both were the cause because hepatitis C may not show positive on the test for a very long time." The examiner further noted that the antibody to hepatitis C (HCV) often takes several months to appear in the serum after acute infection and that the Veteran was able to give blood once between 1990 to 1993 after separation from service in 1975. 

Subsequently, in a May 2010 personal statement, the Veteran reports that the examiner was inaccurate to report that he was able to donate blood in 1990 to 1993. 

The Board is cognizant that an examiner's choice of language is not error where the opinion is unambiguous, and that, in this instance, it appears from the overall text of the opinion that the examiner concluded that the Veteran's hepatitis C could not be linked to active service with absolute certainty. See Dyment v. West, 13 Vet. App. 141 (1999); Evans v. West 12 Vet. App. 22 (1998). Nonetheless, the examiner supported her opinion with a higher evidentiary standard of absolute certainty, than what was requested in the Board's April 2009 remand instructions and relied on a statement made by the Veteran, with regard to a blood donation, which the Veteran subsequently deemed as inaccurate. Because VA undertook to provide an examination for the claim on appeal, the Board must ensure that the examination report is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

The Board also notes that the Veteran submitted the May 2010 personal statement in support of his claim without a waiver. This evidence is referred for initial review. See 38 C.F.R. § 20.1304  (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	
1. The Veteran's entire claims folder should be furnished to the VA examiner who conducted the July 2009 examination (or a suitable substitute if that examiner is not available) and the examination report should reflect that such review has been accomplished. The examiner should disregard the statement made by the Veteran regarding blood donation after service and that contention should not be considered in rendering the requested opinion.  The examiner must specifically opine as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) the Veteran's hepatitis C had its onset during active service, or is otherwise etiologically related to his active service and the examiner should explain the reasons used as the basis of the opinion rendered.  The examiner is requested to answer the question posed above and the term "absolute certainty" must not be used in rendering the opinion.  

2. Thereafter, the issue on appeal should be readjudicated. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).



